Citation Nr: 0511246	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  98-01 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include Post-Traumatic Stress Disorder (PTSD) and a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2000 when it was remanded for additional 
evidentiary development.  

The veteran testified at a personal hearing at the RO in 
November 1998.  The veteran testified at a Board hearing at 
the RO in February 2005.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder to include PTSD was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is an acquired psychiatric 
disorder to include PTSD otherwise related to such service. 

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran's claimed non-combat stressors have not been 
verified.  


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection, including for PTSD 
based on personal assault.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, a letter dated 
in April 2003 effectively furnished notice to the veteran of 
the types of evidence necessary to substantiate this claim as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  She was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the April 2003 letter implicitly 
notified the veteran that she should submit any pertinent 
evidence in his possession.  Id.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the veteran and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private and VA, have been obtained.  The record as 
it stands includes sufficient competent evidence to decide 
these claims.  The veteran has been afforded appropriate VA 
examinations.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In a May 2003 statement, the veteran indicated that 
she had nothing further to submit in support of her claim.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized that -

"eligibility for a PTSD service-connection award requires" . 
. . specifically, "(1) [a] current . . . medical diagnosis of 
PTSD . . . ; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  If the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The veteran's principal claimed stressor is that she was 
sexually assaulted during her period of active duty.  In this 
regard, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in- 
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without:  (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  The 
record shows that the veteran was advised of these provisions 
in an April 2003 RO letter and was furnished a personal 
assault questionnaire at that time which listed in detail the 
provisions subsequently set forth by the above regulation.  

Specifically, this regulation provides the following 
guidance:  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3)).  


Analysis

Initially, the Board notes the claims file includes competent 
evidence demonstrating that the veteran has been diagnosed 
with various psychiatric disorders including PTSD, bipolar 
disorder and panic disorder.  The Board finds that, with the 
exception of PTSD, there is no competent evidence of record 
linking any mental disorder to the veteran's period of active 
duty service in any way.  None of the clinical records or 
reports of VA examinations associated with the claims files 
include any language linking an acquired psychiatric disorder 
to the veteran's period of active duty service.  

The service medical records are silent as to the existence of 
a mental disorder other than alcohol dependency.  While the 
records indicate that some depressive symptomatology was 
observed, depression was not diagnosed.  Psychiatric 
evaluation at the time of the separation examination which 
was conducted in March 1992 determined that the veteran was 
clinically normal.  

There is no competent evidence of record of the presence of a 
psychosis to a compensable degree within one year of 
discharge which would allow for a grant of service connection 
for a psychosis on a presumptive basis.  The first medical 
evidence of record received subsequent to the veteran's 1992 
discharge is dated in 1996.  The most recent VA examination 
conducted in 2003 indicates that the current diagnosis for 
the veteran's mental problem is PTSD.  

Service connection for an acquired psychiatric disorder other 
than PTSD is therefore not warranted on a direct or 
presumptive basis.  

The Board finds there is competent evidence of record which 
diagnoses the presence of PTSD and attributes the disorder to 
a sexual assault or assaults which the veteran reported 
occurred during active duty.  A report of a March 2003 VA 
PTSD evaluation indicates that the veteran reported she was 
exposed to military sexual trauma and was raped on at least 
two occasions while in the military.  It was noted that there 
was some indication that the veteran's substance abuse 
followed her initial military sexual trauma event.  The Axis 
I diagnoses were PTSD and alcohol dependence in early 
remission.  

A second report of a VA mental disorders examination dated in 
February 2003 indicates the veteran reported she suffered a 
hip injury that started a chain of psychiatric events.  She 
increased her drinking and was sent to an alcohol treatment 
program which she perceived as being extremely abusive.  She 
reported that she was raped in Jacksonville in 1989 but did 
not report the rape at that time for a variety of reasons.  
The diagnoses were generalized anxiety disorder, rule out 
PTSD, panic disorder, rule out bipolar disorder and alcohol 
dependence in remission.  In August 2003, an addendum was 
prepared for this examination report.  It indicated that the 
physician had reviewed psychological test results dated in 
March 2003 and found that the testing substantiated a 
diagnosis of PTSD as a result of military sexual trauma.  The 
previous diagnosis of bipolar disorder could not be 
substantiated by psychological tests.  

While there is competent evidence of record diagnosing PTSD 
and attributing its inception to the veteran's active duty 
service, the Board finds that service connection must be 
denied for PTSD as there is no verification of any of the 
veteran's claimed in-service stressors.  The veteran has not 
alleged the presence of any combat stressors.  As such, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and the stressors must 
be corroborated by credible supporting evidence. 

The Board finds the veteran has provided conflicting evidence 
as to the nature of her PTSD stressors.  The veteran 
submitted her original claim of entitlement to service 
connection for PTSD in November 1996.  At that time, she 
indicated that she had PTSD as a result of aircraft mishaps 
which occurred in 1990.  On a separate document also dated in 
November 1996, the veteran reported that she had experienced 
two incidents involving aircraft that caused her extreme 
stress, frequent thought intrusions, sleep disturbance and 
disturbing dreams.  In November 1996, the RO sent the veteran 
a letter requesting her to provide additional information on 
her stressors.  The veteran never provided any additional 
information or evidence pertaining to the reported plane 
crashes.  She never again reported them as being the cause of 
her PTSD.  The Board finds the veteran provided insufficient 
evidence to attempt to verify these claimed stressors.  See 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998) (holding no duty 
to assist where veteran's statements concerning in-service 
stressors were too vague).

Chronologically, the next stressor alleged by the veteran was 
"mental torture" she experienced while undergoing Level III 
alcohol treatment during her active duty service.  In 
February 1998, the veteran reported that she had intrusive 
thoughts and recurring nightmares of the Level 3 alcohol 
treatment program she underwent in the Navy.  In a July 1998 
communication, the veteran's representative reported that the 
veteran was claiming service connection for a mental disorder 
including PTSD based on the mental torture she experienced at 
the rehabilitation center in the military.  A September 1998 
clinical record indicates that the veteran discussed feeling 
devalued, attacked, and extremely vulnerable from her Navy 
alcohol Level III treatment program.  Additionally, the 
veteran testified at a local RO hearing in November 1998 that 
she was damaged by her alcohol treatment in the Navy.  Her 
representative argued that the Level III rehabilitation 
program the veteran underwent in the Navy caused the veteran 
problems after her discharge.  When questioned about PTSD 
trauma in October 2000, the veteran reported that her 
substance abuse treatment while in the Navy was very 
traumatic.  She reported that she was filing a PTSD claim as 
a result of this treatment.  

The Board notes the service medical records demonstrate that 
the veteran underwent Level III treatment in 1991.  An 
October 1991 service medical record indicates that the 
veteran reported she first started drinking at age 18 and it 
became heavy at age 27 (approximately 1989).  She was dropped 
from the alcohol treatment program due to her motivational 
status and numerous program rule violations.  The final 
diagnosis was alcohol dependence.  

While the evidence of record demonstrates that the veteran 
attended Level III alcohol treatment during active duty, the 
records do not indicate that the veteran underwent any mental 
torture during that time period.  The veteran has not 
provided any evidence which would justify an attempt to 
verify this claimed stressor.  She has only advanced bare 
allegations of the existence of problems.  Subsequent to 
October 2000, the veteran has not indicated in any way that 
she currently experiences any disability as a result of the 
Level III alcohol treatment she received during active duty.  
The Board finds the allegations of being subjected to mental 
torture have not been substantiated by the objective evidence 
of record.  Furthermore, the evidence of record does not 
include any diagnosis of PTSD based on this alleged mental 
torture which occurred during active duty.  Service 
connection is not warranted for PTSD based on mental torture.  

The clinical evidence of record reveals that, beginning in 
2000, the veteran began to report experiencing sexual abuse 
including abuse which allegedly occurred during her active 
duty service.  A July 2000 VA clinical record reveals that 
the veteran reported experiencing some sexual abuse in the 
preceding month as well as prior to that.  In a December 2001 
clinical record, the veteran reported that she had been 
sexually abused by past boyfriends as well as being raped in 
the past.  In February 2002, it was noted that the veteran 
was being seen for military related sexual trauma.  The 
veteran struggled to talk about her two service related 
sexual assaults at that time.  In April 2002, the veteran 
reported that she had been sexually abused three times, twice 
while in the service and once by a friend in November 2000.  
No specific details were provided.  The impressions were 
alcohol dependence, cocaine dependence, mood disorder not 
otherwise specified, and rule out anxiety disorder.  In July 
2002, the veteran complained of intrusive recollections of 
her history of sexual abuse.  The pertinent impression was 
PTSD features.  A separate clinical record dated in July 2002 
includes the notation that the veteran had a history of 
sexual abuse both during military service and in civilian 
life.  August 2002 clinical record reported that she had been 
abused three times, twice during military and once in 
November 2000.  In September 2002, it was noted that the 
veteran had had occasional nightmares related to her history 
of sexual abuse.  The assessment was PTSD features.  In 
October 2002, the veteran reported that she had a history of 
being sexually abused more than once but did not elaborate.  
The assessment was PTSD.  

As noted above, reports of VA examinations dated in February 
and March 2003 and the associated August 2003 addendum 
indicate that the veteran reported she had been sexually 
assaulted on one or two occasions during active duty.  PTSD 
was diagnosed. 

The veteran has also submitted testimony and written 
statements regarding the in-service assaults.  In May 2002, 
the veteran submitted a stressor statement wherein she 
reported that she was raped by her roommate's boyfriend in 
the barracks while on temporary duty in Jacksonville, 
Florida.  She reported that she was treated for a urinary 
tract infection right after the rape.  She indicated that she 
did not tell anyone initially because she didn't want to be 
stuck at the temporary post while waiting the outcome of any 
investigation.  She also indicated that she was raped by a 
second man in July 1991 while on a temporary duty assignment.  
A stressor statement was received in August 2002 wherein the 
veteran reported that there was a change in her performance 
evaluations as well as episodes of depression, panic attacks 
or anxiety, alcohol abuse and use of medication for mental 
disorders beginning after the assault.  She indicated that 
she had been tested for HIV several times as well as being 
tested for pregnancy around the time of the incident.  The 
veteran also reported being assaulted while on Ascension 
Island.  She used a home pregnancy test.  She alleged that 
her ratings went from 4.0 to RE 4 reenlistment code after the 
treatment.  The veteran testified before the undersigned in 
February 2005.  She indicated that she was sexually assaulted 
by her roommate's boyfriend while on temporary assignment to 
Jacksonville.  The veteran's stepmother testified that she 
felt the veteran's nervous condition was due to her military 
service.  She reported that she knew the veteran not long 
after her discharge and that the veteran eventually informed 
her that she had been raped.  The veteran alleged that her 
drinking problems began after the rape.  

A lay statement which was received in August 2002 indicates 
that the author knew that the veteran had been sexually 
assaulted more than once.  The author had known the veteran 
for several years.  

The Board finds that the veteran's claim for service 
connection for PTSD must be denied as there is no 
verification of the reported in-service sexual assaults.  The 
veteran has indicated that she was sexually assaulted by her 
roommate's boyfriend while she was on temporary duty at the 
Naval Air Station in Jacksonville, Florida.  She has 
indicated that this occurred in May or July 1989.  She also 
reported that she had been raped a second time while on 
active duty in July 1991.  She reported that this occurred 
while she was on temporary duty on Ascension Island.  There 
is other evidence of record indicating that the veteran 
reported she was sexually abused after her discharge from 
active duty as well.  

The service personnel records document that the veteran was 
assigned to temporary duty at the Naval Air Station in 
Jacksonville, Florida for one class which ended in May 1989 
and for a different class which ended in July 1989.  The 
records do not indicate that the veteran was on Ascension 
Island in July 1991.  

The veteran has indicated that she did not inform anyone of 
the assaults at the time that they happened.  Service 
personnel records and service medical records do not document 
any evidence that the veteran reported that she was sexually 
assaulted during her active military service.  Nor do they 
include any complaints of, diagnosis of or treatment for any 
pertinent mental disorders.  

The veteran has indicated that there is objective evidence in 
the service medical records of the assaults.  In May 2002, 
she reported that she was treated for a urinary tract 
infection immediately after being raped in Jacksonville.  In 
August 2002 she reported that, after her attack, there was a 
change in her performance evaluations, she was tested for HIV 
and was also tested for pregnancy around the time of the 
assault.  

The service medical records reveal that the veteran underwent 
HIV testing in May 1989.  While this evidence indicates that 
the testing was conducted close in time to one of the alleged 
in-service assaults, the records do not indicate that the HIV 
testing was initiated by the veteran.  It appears that the 
HIV testing conducted in May 1989 was routine.  HIV testing 
was also conducted in February 1988 and January 1991.  This 
record does provide some evidence in support of the veteran's 
claim.  The rest of the service medical records do not 
support the veteran's arguments.  The veteran was treated for 
a urinary tract infection in December 1991.  This is not 
close in time to either of the alleged assaults.  There is no 
objective evidence of record indicating that she was treated 
for a urinary tract infection or requested pregnancy testing 
in May or July of 1989 or in July of 1991 despite her 
allegations.  

The veteran's performance records actually demonstrated a 
gradual increase in performance until the final year of 
service.  The ratings were 3.8 from September 1988 to January 
1989; 3.8 from February 1989 to January 1990; 4.0 from 
February 1990 to January 1991; 4.0 from January 1991 to May 
1991 and 3.6 from May 1991 to May 1992.  This evidence weighs 
against a finding that the veteran experienced a sexual 
assault in 1989.  The evidence demonstrates that the 
veteran's scores actually rose after the alleged assault.  
This evidence does lend some support to a finding that a 
sexual assault may have occurred in July 1991 as there was a 
drop in the ratings during the last reporting period.  
However, as noted above, the service personnel records do not 
indicate that the veteran was on temporary duty to Ascension 
Island in July 1991.  There is no other evidence in the 
claims file indicating that the veteran was assaulted in July 
1991.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran experienced sexual 
assaults during active duty which resulted in PTSD.  

When the original claim of entitlement to compensation was 
submitted in November 1996, the veteran alleged that her PTSD 
was somehow related to two aircraft mishaps which occurred in 
1990.  Beginning in 1998, the veteran begins to claim that 
her PTSD was the result of mental torture she experienced 
while undergoing alcohol treatment in the Navy.  It was not 
until 2000 that the veteran first reported she had been 
subjected to sexual assault which occurred during active 
duty.  Significantly, however, VA clinical records dated in 
December 1996 and March 1997 indicate that the veteran 
affirmatively denied a history of sexual abuse at those 
times.  The March 1997 clinical record further indicates that 
the veteran reported she did not have any military problems.  
The Board places greater probative weight on the veteran's 
statements in 1996 and 1997 indicating that she did not have 
a history of sexual abuse over the subsequent allegations 
which arose in 2000.  While the claim was pending in 1996 and 
1997, the outcome of the claim did not hinge on the presence 
of an in-service sexual stressor at that time.  The Board 
finds the motivation for pecuniary gain must be weighed in 
regarding the claimed sexual assaults.  Due to the changing 
descriptions of the stressors and pecuniary gain, the Board 
finds significantly reduced probative value is to be assigned 
to the veteran's reported history of being sexually assaulted 
during active duty.  

In November 1998, the veteran testified that she was well-
respected by the men in the Navy.  The Board finds this adds 
further support to a finding that the veteran was not 
sexually assaulted during active duty.  

While there is some objective evidence in the service medical 
records and service personnel records which support in 
theory, the veteran's claimed assaults, this evidence is 
equivocal at best and outweighed by the other evidence of 
record.  The HIV testing conducted in May 1989 appeared to be 
routine.  This is insufficient evidence, when coupled with 
the lack of probative value assigned to the veteran's reports 
of in-service stressors, to support a finding that the 
veteran was sexually assaulted in May 1989.  

The veteran indicated that she began to abuse alcohol after 
the sexual assault in 1989.  An October 1991 clinical record 
indicates that the veteran reported she first started 
drinking at age 18 and the alcohol use became heavy at age 27 
(approximately 1989).  The record specifically indicates that 
the physician who was interviewing the veteran determined the 
veteran's own report of substance abuse was considered 
unreliable.  The record further indicates that the veteran 
was dropped from an alcohol treatment program due to her 
motivational status and numerous program rule violations.  
The final diagnosis was alcohol dependence.  There is no 
indication in any of the service medical records that the 
veteran began abusing alcohol as a result of an in-service 
sexual assault in 1989.  Reduced probative value has been 
placed on the veteran's history of drinking as a result of 
the finding by the treating physician that the veteran's 
self-reported history is unreliable.  The Board finds this 
evidence does not support a finding that the veteran began to 
abuse alcohol after being sexually assaulted in 1989.  

While the veteran's efficiency scores did decline from May 
1991 to May 1992, which lends some support to the finding 
that the veteran was assaulted in July 1992, there is no 
other objective evidence of record that the veteran was on 
temporary duty in Ascension Island in July 1991.  The service 
personnel records do not indicate such assignment.  There is 
no other objective evidence of record indicating that the 
veteran was assaulted in July 1991.  The service personnel 
records reveal that the veteran was assigned to a four-week 
course which was to begin on June 29, 1991 and was to last 
for four weeks.  The record indicates that the veteran was 
dropped for medical reasons.  There is no indication that the 
training was to take place on Ascension Island.  This record, 
when viewed with the other evidence of record, tends to show 
that the veteran was more likely than not, involved in 
training at the Naval Air Station in Pensacola, Florida, in 
July 1991.  This weighs against a finding that the veteran 
was sexually assaulted on Ascension Island in July 1991.  

The Board notes that the veteran's stepmother and a friend 
had indicated that the veteran had been raped during active 
duty.  The Board further notes, the veteran's stepmother 
seemed to testify that the veteran had informed her of the 
assaults not too much longer after discharge from active 
duty.  The Board finds, however, that the stepmother's 
testimony and the lay statement were both promulgated many 
years after the alleged incidents and were wholly based on a 
self-reported history by the veteran.  The Board has already 
found that the veteran's self-reported history of stressors 
is to be accorded reduced probative value due to reported 
inconsistencies and the possibility of pecuniary gain.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (It is 
incumbent on the Board in its analysis of the veteran's 
claims to evaluate all of the evidence in arriving at a 
conclusion, taking into consideration various factors, 
including the veteran's own self-interest).  

The Board and the RO have reviewed the claims files for 
behavior changes around the time of the alleged incidents and 
found the preponderance of the evidence is against a finding.  
There was no evidence of any requests for a transfer to 
another military duty assignment; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

The record is void of medical or counseling records which 
document treatment directly related to the claimed incident, 
military or civilian police reports, or reports from crisis 
intervention or other emergency centers for many years after 
the event.  The service medical records do not demonstrate 
treatment for any injuries consistent with sexual or physical 
assault.  The veteran was advised to submit corroborating 
evidence regarding her claimed sexual harassment and/or rape, 
VA reviewed this allegation of the existence of secondary 
evidence to support her assertions and still finds that the 
preponderance of the evidence is against a grant of service 
connection for PTSD based on personal assaults.

The Board concludes that the veteran's claimed in-service 
sexual assault stressors may not be accepted as fact.  
Accordingly, the diagnoses of PTSD associated with the claims 
files which are based on this reported history would be 
lacking probative value and rendered insufficient to support 
an award of service connection.  Without a diagnosis of PTSD 
based on a verified stressor, service connection for that 
disorder may not be granted.  Cohen, supra.  Consequently, 
service connection for PTSD is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  




ORDER

The appeal is denied.  




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


